DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,880,313 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 2-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest art to the invention is:
Taylor-Shoff et al., US Patent Application Publ. No. 2020/0202425.

Taylor-Shoff teaches essentially the claimed invention (abstract, figs, 0025-0034).
Instant Application was filed 6/19/2019, while Taylor-Shoff’s effective filing date is 12/19/2018. 
However, Taylor-Shoff does not qualify as a prior art because the instant application claims priority to a provisional application 62/727479 (effective filing date 9/05/2018). 

35 U.S.C 101 subject eligibility: 
Claims are eligible because they integrate individual abstract ideas into a practical application by:
obtaining credentials for directly accessing, by proxy on behalf of the user via an application programming interface (API), data items associated with the user stored in one or more databases associated with a selected third-party entity; transmitting at least an API token associated with the selected third-party entity and the credentials to the one or more databases associated with the selected third-party entity; accessing a plurality of data items associated with the user, via an API communication channel established with the one or more databases associated with the selected third-party entity.

For these reasons, the claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on M-F 8:30AM -5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/
Primary Examiner, Art Unit 3691